DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraishi et al (US Patent No.: 6,204,907 B1 of record, “Hiraishi”) in view of Iwamatsu et al (US Patent No.: US 6,812,977 B1, “Iwamatsu”) and Shimizu et al (US Publication No.: US 2002/0043723 A1, “Shimizu”). 
Regarding Claim 1, Hiraishi discloses a light control film (Figure 1b) comprising:
A first laminate having at least an alignment layer (Column 6, l.32-44; Figure 1, first laminate 20);
A second laminate having at least an alignment layer (Column 6, l.32-44; Figure 1, second laminate 9);
A liquid crystal layer sandwiched between the first and second laminates (Figure 1, liquid crystal layer 8); and electrodes, which are provided in the first and second laminates, configured to control alignment of liquid crystal molecules of the liquid crystal layer to control transmitted light when the electrodes are driven (Figure 1, electrodes 4 and 6),

A front end of the spacer abuts on the second laminate (Figure 1b, spacer 7 abuts on second laminate 9), and
A Vickers hardness Xs of the spacer is set to 16.9 to 40.2 inclusive (Column 8, l. 50-55 discloses a Rockwell hardness of M80 for the spacer which, when converted to a Vickers hardness, falls in the claimed range).
Hiraishi fails to disclose that a Vickers hardness Xf of the alignment layer of the second laminate is set to 11.8 to 35.9 inclusive.
Although Iwamatsu and Shimizu also do not directly disclose that a Vickers hardness Xf of the alignment layer of the second laminate is set to 11.8 to 35.9 inclusive. Iwamatsu discloses polyimide as an advantageous material for use as an alignment layer as allowing for a specified pretilt angle while capable of being deposited using various methods (Shimizu, Column 17, line 31 – Column 18, line 56), Further, Shimizu discloses a range of Vickers hardness for polyimide partially including the claimed Vickers hardness range (Shimizu, Paragraph 0088; Figure 18). 
Having the disclosures of Iwamatsu and Shimizu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alignment layer as disclosed by Hiraishi to have a specific Vickers hardness, as proposed, as disclosed by Shimizu and Iwamatsu. One would have been motivated to do so for the purpose of using a material having the proposed Vickers hardness, such as polyimide, to benefit from the ability to produce a specified pretilt using a variety of manufacturing methods (Iwamatsu, Column 17, line 31-Column 18, line 56; Shimizu, Paragraph 0088; Figure 18). 

Regarding Claim 3, Hiraishi discloses a method of producing a light control film (Figure 1b), the method comprising:
	A first laminate producing process for producing a first laminate having at least an alignment layer (Column 6, l.32-44; Figure 1, first laminate 20);

A liquid crystal cell producing process for producing a liquid crystal cell formed by laminating the first laminate, a liquid crystal layer, and the second laminate (Figure 1, liquid crystal layer 8); 
Wherein the first laminate producing process has a spacer arrangement process for producing a spacer configured to maintain a thickness of the liquid crystal layer (Figure 1b, bead spacer 7), 
Wherein in the spacer producing process, the spacer is produced such that a Vickers hardness Xs of the spacer becomes 16.9 to 40.2 inclusive (Column 8, l. 50-55 discloses a Rockwell hardness of M80 for the spacer which, when converted to a Vickers hardness, falls in the claimed range).
Hiraishi fails to disclose that a Vickers hardness Xf of the alignment layer of the second laminate is set to 11.8 to 35.9 inclusive.
Although Iwamatsu and Shimizu also do not directly disclose that a Vickers hardness Xf of the alignment layer of the second laminate is set to 11.8 to 35.9 inclusive. Iwamatsu discloses polyimide as an advantageous material for use as an alignment layer as allowing for a specified pretilt angle while capable of being deposited using various methods (Shimizu, Column 17, line 31 – Column 18, line 56), Further, Shimizu discloses a range of Vickers hardness for polyimide partially including the claimed Vickers hardness range (Shimizu, Paragraph 0088; Figure 18). 
Having the disclosures of Iwamatsu and Shimizu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alignment layer as disclosed by Hiraishi to have a specific Vickers hardness, as proposed, as disclosed by Shimizu and Iwamatsu. One would have been motivated to do so for the purpose of using a material having the proposed Vickers hardness, such as polyimide, to benefit from the ability to produce a specified pretilt using a variety of manufacturing methods (Iwamatsu, Column 17, line 31-Column 18, line 56; Shimizu, Paragraph 0088; Figure 18). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraishi in view of Iwamatsu and Shimizu in further view of Nomura et al (US Publication no.: US 2011/0310464 A1 of record, “Nomura”).
Regarding Claim 2, Hiraishi in view of Iwamatsu and Shimizu discloses the light control film according to claim 1.
Hiraishi fails to explicitly disclose a laminated glass comprising the light control film sandwiched between plate glasses.
However, Nomura discloses a similar light control film with a laminated glass comprising the light control film sandwiched between plate glasses (Nomura, Figure 1, laminated plate glasses 5b; Paragraph 0217 discloses that substrate may be glass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control film as disclosed by Hiraishi to have it sandwiched between two glass plates as disclosed by Nomura. One would have been motivated to do so for the purpose of varying light transmittance (Nomura, Paragraph 0041). 

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871            

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871